•Campbell J.:
Complainant, who describes himself as a resident taxpayer, owning real and personal property, subject to •taxation, in the Township of Napoleon, in Jackson County, files his bill in behalf of himself and all residents and taxpayers of that town, against the .members of the Town Board, to restrain them from allowing any .accounts of individuals for money pledged or advanced for bounty and enlistment purposes, and to restrain the -clerk from issuing orders on said accounts, if allowed, *546and the supervisors from inserting any amount so allowed on the assessment roll. 'The case comes up on demurrer.
An act was passed by the Legislature of 1865, entitled “An act to legalize the action of the several townships, city ancl wards in the County of Jackson in paying bounties to volunteers, and to refund money to pay bounties. — I. 1865, p. 4'7'7. Under this act a vote of the Township of Napoleon was had, to refund bounties, as provided for by the act, at a meeting which the. complainant claims to have been irregularly called. He further states that a number of persons had conti’ibuted to procure enlistments of volunteers and substitutes, to avoid the necessity of a draft, 'to the amount of from seven thousand to eight thousand dollars, none of which was voted by the electors or Town Board, by way of tax, loan, or otherwise; that the Board have appointed a meeting, and intend to allow all of these claims as valid, and that the clerk intends to draw negotiable warrants, and the supervisor to insert the amount when certified upon the tax rolls. He claims this action will injure the taxpayers, by clouding their titles, or compelling them to pay such illegal assessments, and prays for an inj unction.
The notice of the meeting was more than six days; and as that is the time required by the statute for this particular purpose, the general statutes, fixing a different time, are pro tanto suspended. The want of a preliminary request is not stated in an issuable form, and need not, therefore, be regarded. Neither does the bill aver that no moneys had been advanced on township action, but only that some moneys, not so advanced, are. intended to be paid by the Board.
We' cannot suppose that the Legislature, by this statute, designed to provide for such advances as were made by individuals acting on their own behalf, and paying or pledging money for purposes determined upon by them*547selves entirely. Such a purpose is somewhat foreign to. the title of the act, regarded as aimed at one specific purpose, and not two discordant purposes; and the dirties imposed upon the town clerks .of ascertaining-, before the meeting, the amount of money advanced, would be impracticable, if the advances were on private' account. The act was evidently aimed at enabling townships to adopt action, which was in some way taken on the faith of their future ratification, if it should be permitted, and not to open the door to the allowance of such claims as might arise ■ from the unchecked and irregular action of persons, in no way conforming to any rule or measure adopted or sanctioned by the general authority. We are not at liberty to give to a statute a meaning which would allow taxation for purely private purposes, when. a public purpose is apparent. Patriotism, and a desire to maintain the Government, by furnishing forces, speedily and efficiently, may very well be accepted as a duty by municipalities,- as well as by individuals; ■for every part of the commonwealth is interested in the public safety. But when individuals act on their own account, they must be considered as doing what they are willing to consider "their own part towards the public welfare, and they cannot shift their voluntary burden upon others. Whether they have been impelled by interest (or by devotion, 'their private contributions occupy the same position with their other personal expenditures. When we find a statute clearly requiring any municipality to pay the private disbursements of its citizens, we shall be prepared to decide upon its validity; but we will not do such discredit to the Legislature as to assume such an intention where it is not unavoidable.
The bill, then, assumes that the complainant is likely to be damnified, because a Town Board, authorized to act upon one class of claims, intends to act upon an*548other class, which the law does hot permit to be Recognized.
It is a point which should not be entirely overlooked, that this statute provides for action only during the year 1865. Unless carried into effect, so as to have the claims allowed in time to be certified on or before the first Monday of October, there is no provision made to permit" such action at all thereafter.
. The case has been presented on two grounds: First, upon the special interest of complainant, in protecting his own taxable property; and, second, upon the interest which he sets up in common with all taxpayers.
If this case is properly framed as a suit merely on his private behalf, for special damage apprehended to himself, (and whether it can be so considered is more than questionable,) we are called upon to determine whether his ■ complaint is within the reach of equity. Before the extraordinary relief of an injunction against the action of municipal boards, in their public capacity, can be granted, where it will at all interfere with their strictly public functions, a Court of Equity must have full allegations of the precise rights which will be injured, and must see that without its aid an injury will result which cannot be adequately remedied otherwise. "When such a case arises, public considerations may interpose serious obstacles, which may even then prevent interference. We think that, in the present case, there are some fatal obstacles to relief, on the theory of the bill now under consideration.
Without undertaking to go into any elaborate discussion of all the questions which might arise, we feel confident that no case can be found which recognizes any propriety, in enjoining the preliminary proceedings, in advance of the actual levy of a tax, on either personalty or realty. Apart from the palpable difficulty of determining in advance whether the complainant will be *549in a condition to be injured when the tax is assessed,, it is always to be remembered that, under our system, taxes must be provided for at regular times, and by annual and somewhat' rapid proceedings. They are assessed against entire districts at once; and the staying of proceedings, on behalf of one person, stops .the' rev-, enue system of the entire community. Before a suit in chancery could be regularly brought to a hearing- > on proofs in the Circuit Court, (to say nothing of the hearing on appeal,) the time for action by the local officers would have gone by. No Court could ever be justified in such an interference with the necessary course-of government. After a tax has been assessed and be-, comes collectable, each man’s share becomes severable from the rest; and delaying its payment will not necessarily operate upon his neighbors. When his land is in danger of 'being affected by a cloud upon its title, a sufficiently clear case ' will then enable him to be relieved. — Palmer v. Rich, 12 Mich. R., 414. But until that danger arises he cannot ask protection; and where, nothing but personalty is concerned, the circumstances must be very peculiar which will warrant equitable interference. These principles are familial-, and rest on good sense and sound policy. The present case is an excellent illustration of the necessity of this rule;, for,, before it had been argued in this Court, the Town Board had lost all power to proceed; and, had an, injunction been granted and kept alive up to this time,, a decision in favor of the authority of that body would, not have aided them at all. , Their whole functions, in respect to the proceedings complained of, would have been destroyed without any hearing on the merits. Such results demonstrate the impropriety of any inter-, ference, while their preliminary action has not been consummated.
We will next consider the. case in the aspect which *550we think is its proper one, as a suit to protect the public interest.
The complainant does not set up any grievance which is not of the same nature with the grievances impending over the rest of the community. The injurious attempt which was threatened, is- a public grievance of the same nature as a threatened public nuisance. It affects alike every taxpayer. It is an expected piece of official misconduct, whereby the municipality in the charge of the official persons will be made to suffer by their ill behavior. If the case made by the bill can be considered as a joint agreement to violate what they suppose to be the law, it would be an indictable conspiracy. If not designedly illegal, it would be a mistake committed in the exercise of duty, which would be void if exceeding their jurisdiction, but which, if not an excess of jurisdiction, must be corrected by such means as the law may have furnished for that purpose. And if no such means have been furnished, it must go uncorrected, and each private injury resulting must be remedied by itself.
This bill can only be sustained by holding that every private citizen has the right to call public officers to. account for their official misconduct, affecting the body politic,' and not specially one man more than another. There were a few cases decided in the Supreme Court of New York which recognized such a right; but they have been overruled repeatedly, and the doctrine is now well settled that a private taxpayer, suffering under no special grievance, is not even a proper party to a bill filed to restrain threatened misconduct. — Davis v. Mayor of New York, 14 N. Y., 506; Doolittle v. Supervisors of Broome County, 18 N. Y., 155; Roosevelt v. Draper, 23 N. Y., 318. The same doctrine had been laid down, in Hale v. Cushman, 6 Met. R., 425.
A similar principle was affirmed by this Court in the ■cases of The People v. Regentsv of the University, 4 Mich. *551P., 98, and The People v. Inspectors of the State Prison, 4 Mich. R., 187. These were mandamus eases, but the principle applies still more forcibly to suits in equity, where a suit pending on behalf of the public interest might prevent the commencement of any other suit covering the same ground. It is easy to perceive what a door would be opened to fraud and collusion, if any individual might shape such a litigation to suit himself. The cases on which the New York Supreme Court decisions were based were cases of trust . of a private nature, or private rights of common or of a similar character to these, where numerous persons were individually interested, and where their interests grew out of one transaction or fund. -To prevent a multiplicity of ^.uits, and to relieve against the inconvenience of a multitude of parties, Courts of Chancery have sometimes allowed . representative suits to be brought to test the right or relieve against the grievance, which was not in any sense a joint or common one, but simply one in which all the several interests were identical in character.
The interests of men in good, government are joint and not several. The single voter or taxpayer has no voice in publio affairs. He can only exercise his influence as one of a lawful majority, and then only by his vote.' The men whom he aids in electing, or who are elected in spite of him, represent the common will, which is the only will that governs. And 'grievances which afflict the community must be redressed by those to whom the law has intrusted the duty of interference. There are some evils which cannot be redressed at all, because the discretion of the officers producing them cannot be reviewed, and the people must bear the consequences of .selecting such ' servants. But whenever redress is attainable, it must be sought for by some other minister than a self-appointed private party, in *552whom the people or their agents have not vested any _§,ueh supervisory power.
The demurrer was properly sustained. The decree-must be affirmed, with costs.
Martin Ch. J. and Ciiristiancy J. concurred.